internal_revenue_service number info release date uilc cc psi 1-genin-110759-02 date in response to your letter dated date and pursuant to our conversation by telephone on date we have informed you that may request late s election relief in order to establish date as the effective date directly with the appropriate service_center under revproc_98_55 as long as the request is made on or before date we hope that the information proves helpful therefore we are closing our file sincerely yours s dianna k miosi chief branch associate chief_counsel passthroughs and special industries
